
	
		II
		110th CONGRESS
		1st Session
		S. 299
		IN THE SENATE OF THE UNITED
		  STATES
		
			January 16, 2007
			Mr. Coleman introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986
		  to extend increased expensing for small businesses. 
	
	
		1.Extension of increased expensing for small
			 businesses
			(a)ExtensionSection 179 of the Internal Revenue Code of
			 1986 (relating to election to expense certain depreciable business assets) is
			 amended by striking 2010 each place it appears and inserting
			 2011.
			(b)Effective
			 DateThe amendment made by
			 this section shall apply to taxable years beginning after December 31,
			 2009.
			
